Judgment reversed on the law and the facts, without costs, and cause remitted to the Special Term for a rehearing. (See Lee v. Lee, 203 App. Div. 467, and Lampson v. Lamp-son, 174 id. 851.) Finding of fact No, III and conclusions of law Nos. I and II disapproved and reversed. All concur, except Crosby, J., who votes for reversal on the law and for granting a decree of absolute divorce, and Taylor, J., who dissents and votes for affirmance. (The judgment dismisses the complaint on the merits in an action for absolute divorce.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.